Stephens, J.
1. The liability of a county for damage caused by defective bridges does not extend to bridges built prior to 1888, unless they have since that date been rebuilt. Whether or not work done since 1888 on a bridge built prior to that date amounts to a rebuilding, or merely to a repairing of the bridge, is a question of fact to be determined by the jury. Warren County v. Evans, 118 Ca. 200 (44 S. E. 986); Helvingston v. Macon County, 103 Ga. 106 (29 S. E. 596).
2. In a suit against a county to recover damages caused by an alleged defect in a bridge built prior to 1888, where the evidence authorizes the inference that the bridge has not since that date been rebuilt by the county, but only repaired, a verdict for the defendant will not be set aside as being contrary to law.
3. There being sufficient evidence to authorize the verdict rendered for the defendant, the trial judge did not err in overruling the plaintiff’s motion for a new trial, based only upon the general grounds.

Judgment affirmed.


Jenkins, P. J., concurs.